                                         Case 4:19-cv-00325-HSG Document 552 Filed 03/31/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                      Case No. 19-cv-00325-HSG
                                   8     IN RE TOY ASBESTOS                               ORDER GRANTING MOTIONS TO
                                                                                          EXCLUDE TESTIMONY OF CAPTAIN
                                   9                                                      FRANCIS BURGER
                                  10                                                      Re: Dkt. Nos. 440, 451
                                  11

                                  12
Northern District of California




                                              Pending before the Court are the motions to exclude the testimony of Captain Francis
 United States District Court




                                  13
                                       Burger, Ret., filed by Defendants Warren Pumps, LLC and Armstrong International, Inc. Dkt.
                                  14
                                       Nos. 440, 451. The Court finds this matter appropriate for disposition without oral argument and
                                  15
                                       the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court
                                  16
                                       GRANTS the motions.
                                  17
                                         I.   BACKGROUND
                                  18
                                              Plaintiffs Agnes Toy and Thomas Toy, Jr. initially filed this action in Alameda Superior
                                  19
                                       Court against over forty Defendants, alleging that Thomas H. Toy, Sr. developed malignant
                                  20
                                       mesothelioma and later died from exposure to asbestos-containing products or equipment that
                                  21
                                       Defendants either manufactured or supplied. See Dkt. No. 1-1. Defendants removed this action to
                                  22
                                       federal court, Dkt. No. 1, and Plaintiffs filed a second amended complaint on July 22, 2019, Dkt.
                                  23
                                       No. 247 (“SAC”).
                                  24
                                              As relevant to these motions, Plaintiffs allege that Mr. Toy was exposed to asbestos from
                                  25
                                       pumps supplied by Defendant Warren and steam traps and strainers supplied by Defendant
                                  26
                                       Armstrong. See id. at ¶¶ 5–6. Plaintiffs served an expert report from Captain Burger, who offers
                                  27
                                       opinions regarding exposure to asbestos-containing materials aboard Navy ships and in shipyards.
                                  28
                                         Case 4:19-cv-00325-HSG Document 552 Filed 03/31/21 Page 2 of 5




                                   1   See Dkt. No. 451-1, Ex. C (“Burger Report”). Captain Burger is a former Naval Engineering

                                   2   officer and Project Manager in Marine Engineering. See id. at 1. He also served in the United

                                   3   States Navy as a Line Officer and an engineer aboard Navy vessels between 1956 and 1964, and in

                                   4   the United States Naval Reserve as an Engineering Duty Officer from 1954 to 1985. Id. Captain

                                   5   Burger states that because of his work history and military service, he has “obtained extensive

                                   6   experience evaluating and considering the potential for exposure to asbestos encountered by naval

                                   7   personnel and shipyard workers in connection with work with a variety of equipment and products

                                   8   used in marine engineering spaces and settings, including aboard United States Navy ships.” See

                                   9   id. at 2. Based on this experience, Captain Burger offers opinions regarding product design and

                                  10   military specifications on board naval vessels. See id. at 3–7. He also offers opinions regarding

                                  11   Mr. Toy’s “potential for, as well as actual exposure to asbestos through his work aboard Naval

                                  12   Vessels.” Id. at 8.
Northern District of California
 United States District Court




                                  13          Captain Burger opines that Mr. Toy worked on and around various types of equipment,

                                  14   including products manufactured by Defendants Warren and Armstrong. See Burger Report at 9.

                                  15   Captain Burger asserts that Mr. Toy’s work included “work with gaskets associated with

                                  16   Armstrong International steam traps” and “packing and/or gaskets associated with Warren

                                  17   Pumps . . . .” See id. Defendants now challenge Captain Burger’s report and anticipated

                                  18   testimony to the extent he opines that Mr. Toy worked on or around any Warren or Armstrong

                                  19   products while aboard any Navy vessel. See Dkt. Nos. 440, 451.

                                  20    II.   LEGAL STANDARD
                                  21          Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                  22   or otherwise” where:

                                  23
                                                      (a) the expert’s scientific, technical, or other specialized knowledge
                                  24                  will help the trier of fact to understand the evidence or to determine a
                                                      fact in issue; (b) the testimony is based on sufficient facts or data;
                                  25                  (c) the testimony is the product of reliable principles and methods;
                                                      and (d) the expert has reliably applied the principles and methods to
                                  26                  the facts of the case.
                                  27   Fed. R. Evid. 702. Expert testimony is admissible under Rule 702 if the expert is qualified and if

                                  28   the testimony is both relevant and reliable. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S.
                                                                                         2
                                         Case 4:19-cv-00325-HSG Document 552 Filed 03/31/21 Page 3 of 5




                                   1   579, 597 (1993); see also Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th

                                   2   Cir. 2004). Rule 702 “contemplates a broad conception of expert qualifications.” Hangarter, 373

                                   3   F.3d at 1018 (emphasis in original).

                                   4          Courts consider a purported expert’s knowledge, skill, experience, training, and education

                                   5   in the subject matter of his asserted expertise. United States v. Hankey, 203 F.3d 1160, 1168 (9th

                                   6   Cir. 2000); see also Fed. R. Evid. 702. Relevance, in turn “means that the evidence will assist the

                                   7   trier of fact to understand or determine a fact in issue.” Cooper v. Brown, 510 F.3d 870, 942 (9th

                                   8   Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010) (“The requirement that

                                   9   the opinion testimony assist the trier of fact goes primarily to relevance.”) (quotation omitted).

                                  10   Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the

                                  11   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure

                                  12   reliability, the Court “assess[es] the [expert’s] reasoning or methodology, using as appropriate
Northern District of California
 United States District Court




                                  13   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at

                                  14   564.

                                  15   III.   DISCUSSION

                                  16          Defendants contend that Captain Burger should not be allowed to offer any opinion

                                  17   regarding the products to which Mr. Toy would have been exposed or with which he would have

                                  18   worked while aboard any Navy vessel. See Dkt. Nos. 440, 451. More specifically, Defendant

                                  19   Warren points out that Mr. Toy admitted during his deposition testimony that he did not work on

                                  20   any internal components of Warren pumps. See Dkt. No. 440 (citing Dkt. No. 440-4, Ex. C at

                                  21   42:16–43:7 and Dkt. No. 440-5, Ex. D at 450:15–22). Defendant Armstrong similarly contends

                                  22   that there is no evidence that Mr. Toy worked on any Armstrong steam trap while aboard a

                                  23   military ship or vessel. See Dkt. No. 451 at 6–7. And although Mr. Toy testified that he removed

                                  24   and replaced Armstrong steam traps while working inside buildings at Treasure Island Naval

                                  25   Station, Dkt. No. 451-1, Ex. A at 744:18-19, 745:20-22, 746:15-747:2, Defendant Armstrong

                                  26   argues that Captain Burger concedes that he does not have any expertise in land-based steam

                                  27   systems, Dkt. No. 451 at 7–8. Captain Burger’s expert report, however, opines that Mr. Toy’s job

                                  28   duties while aboard naval ships would require him to work on and around Warren Pumps and
                                                                                          3
                                         Case 4:19-cv-00325-HSG Document 552 Filed 03/31/21 Page 4 of 5




                                   1   Armstrong steam traps. See Burger Report at 9, 11. These opinions, Defendants urge, are directly

                                   2   contradicted by Mr. Toy’s own deposition testimony, and not otherwise supported by any

                                   3   evidence.

                                   4          In response, Plaintiffs urge that both motions should both be denied as “moot and

                                   5   unnecessary” because they do not intend to use Captain Burger to offer such testimony. See Dkt.

                                   6   No. 490 at 2–3. Plaintiffs do not, however, entirely disavow the possibility that Captain Burger

                                   7   will offer some testimony regarding Mr. Toy’s possible exposure to Defendants’ products.

                                   8   Federal Rule of Evidence 702 requires that an expert’s testimony be “based on sufficient facts or

                                   9   data.” Fed. R. Civ. P. 702(b). There is no evidence in the record before the Court or in Captain

                                  10   Burger’s expert report to suggest that Captain Burger worked with Mr. Toy or otherwise has

                                  11   knowledge about the specific products with which Mr. Toy worked, outside of what is described

                                  12   in Mr. Toy’s own deposition testimony. Captain Burger even acknowledged during his deposition
Northern District of California
 United States District Court




                                  13   that he did not have any information that Armstrong products were on any of the ships that Mr.

                                  14   Toy worked on. See Dkt. No. 451-1, Ex. D at 151:12–152:1, 157:11–158:7. The Court thus

                                  15   concludes that such testimony would be speculative. Accord MacQueen v. Warren Pumps LLC,

                                  16   246 F. Supp. 3d 1004, 1015–18 (D. Del. 2017); Yaw v. Air & Liquid Sys. Corp., No. C18-5405

                                  17   BHS, 2019 WL 3891792, at *3 (W.D. Wash. Aug. 19, 2019). Captain Burger therefore may not

                                  18   testify that Mr. Toy worked on or around any specific manufacturer or supplier’s products.

                                  19          In response to Defendants’ motions, Plaintiffs suggest that Captain Burger is nevertheless

                                  20   qualified and will testify regarding “typical work practices involving steam traps,” including “the

                                  21   process for removal and replacement of asbestos-containing gaskets.” Dkt. No. 490 at 3.

                                  22   Plaintiffs suggest—without providing any support for the contention—that there is no difference

                                  23   in shipboard versus land-based steam traps. Id. However, Captain Burger acknowledged during

                                  24   his deposition that he is “not an expert on land-based steam systems,” Dkt. No. 451-1, Ex. D at

                                  25   161:15–21, and his report does not address land-based steam systems. See generally Burger

                                  26   Report. When asked whether the process for installing a steam trap in a building on Treasure

                                  27   Island may differ from installation aboard a ship, Captain Burger stated, “I don’t know that to be a

                                  28   fact.” Dkt. No. 451-1, Ex. D at 160:22–161:14. Plaintiffs offer no support for their conclusion
                                                                                        4
                                         Case 4:19-cv-00325-HSG Document 552 Filed 03/31/21 Page 5 of 5




                                   1   that Captain Burger is nonetheless qualified to offer testimony regarding land-based steam traps.

                                   2   Plaintiffs bear the burden of establishing that their expert is qualified, and have failed to do so

                                   3   here. See Lust By & Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996).

                                   4   IV.    CONCLUSION

                                   5          Accordingly, the Court GRANTS the motions to exclude. Dkt. Nos. 440, 451. Captain

                                   6   Burger may not testify that Mr. Toy worked on or around specific manufacturers’ or suppliers’

                                   7   products—including Warren pumps or Armstrong steam traps. Nor may he offer testimony

                                   8   regarding land-based steam traps.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 3/31/2021

                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          5
